Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 10/12/2022.  Claims 11, 16 have been canceled.  Claims 1-10, 12-15, 17-29 are pending.  Claims 7, 18-29 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1-6, 8-10, 12-15, 17 are non-finally rejected to better articulate the Examiner’s position.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Regarding claim 6, the Zn film includes one or more of a carbon coating, composite coating, polymer coating, metal oxide coating, metal coating, and/or surface alloying, it is unclear how these coatings are related to “one or more first coating layers” of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over) Adams (WO 2020/034035, using US 2021/0320295 for citation) in view of Kogan (US 2016/0204441).
Regarding claim 1, Adams discloses a composite anode for a zinc-based battery device, comprising: 
Regarding claim 1, a Zn layer 10 with one or more first coating layers 40, where in the Zn layer comprises a Zn film [0095]; 
Regarding claim 4, cleaning includes disposing the Zn layer or the substrate in a cleaning solution, including one or more of water, ethanol, isopropyl alcohol, acetone, and methanol, it has been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  See MPEP 2113.  Should it not be anticipatory, it would have been obvious to one of ordinary skill in the art at the time the invention was made to clean the surface of the Zn layer prior to depositing the protective layer to ensure proper adhesion of the protective layer.
Regarding claim 5, a surface of the Zn layer is prepared using one or more of a drying under vacuum, drying with convection, and drying in an ambient atmosphere, it has been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  See MPEP 2113.  Should it not be anticipatory, it would have been obvious to one of ordinary skill in the art at the time the invention was made to clean and dry the surface of the Zn layer prior to depositing the protective layer to ensure proper adhesion of the protective layer.
Regarding claim 6, the Zn film includes one or more of a carbon coating, composite coating, polymer coating, metal oxide coating, metal coating, and/or surface alloying [0032].  
Regarding claim 8, the coating layer is formed in-situ after assembling into a full battery cell by controlling voltage and current for electrodeposition, and the electrolyte is included with additives comprising of one or more of cetyltrimethylammonium bromide (CTAB), sodium dodecyl sulfate (SDS), polyethylene glycol 8000 (PEG), sodium sulfate, sodium hydroxide, sodium acetate, polypyrrole, polyaniline, polycarbonate, Poly(methyl methacrylate) (PMMA) and thiourea, the limitation have been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  
Regarding claim 11, the Zn film includes at least one additional deposition [0100].  
Regarding claim 12, the additional deposition includes one or more of Cu, Li, In, Sn, Al, Ga, Ge, Ni, Mn, Co, Nb, Cr, V, Ti, Zr, Ag, Au, Pd, Pt, Si, Fe, carbon, and their alloys [0100].  
Regarding claim 13, the deposition is performed by one or more of atomic layer deposition, chemical vapor deposition, physical vapor deposition, pulsed laser deposition, thermal evaporation, electrodeposition, and sputtering, and regarding claim 14, post thermal annealing is applied with temperature between 80 °C to 1500 °C under ambient, oxidized, or reduced environment such as argon, nitrogen, hydrogen and their mixture for between 0.1 hour to 48 hours, they have been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  
Regarding claim 15, further comprising a current collector substrate is formed from one more materials selected from the group consisting of carbon paper, carbon felt, graphite felt, graphite foil, carbon cloth, conductive polymer membranes, metal mesh, metal plate, and metal foil; and wherein the metal of the metal mesh, the metal plate, and the metal foil is selected from the group consisting of copper, stainless steel, brass, stainless steel, nickel, zinc, aluminum, titanium, and their composites [0101].  
Regarding claim 16, the current collector substrate is pretreated by one or more of washing, polishing, etching, doping, coating, and alloying [0016].  

Regarding claim 1, Adams discloses a current collector, but does not disclose a pretreated current collector substrate with one or more substrate coating layers; 
the pretreated current collector substrate is pretreated by one or more of polishing, grinding, sanding, etching, and cleaning.  Kogan teaches a zinc battery having a current collector with one side as continued sheet, while on the other as foam, expanded metal, mesh or other high surface area material. The composite current collectors can be formed from one metal, for example nickel, or two different materials, for example nickel and stainless steel. The foam portion can be made from carbon foam. The current collector can be produced by welding (including ultrasonic and laser welding), gluing, soldering, pressing, rolling, electrochemical plating, electrochemical etching (on the high surface area side), chemical etching, or pulverization with subsequent thermal treatment [0038].  
It is noted that the “pretreatment” of the current collector is met by any modification of the current collector surface.  Kogan teaches that one side of the current collector has a high surface area, such as foam, expanded metal, mesh, or other high surface area material.  The foam portion can be made from carbon foam [0038].  Also, the high surface area side can be made by electrochemical etching, chemical etching [0038].  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  
Regarding claim 1, one or more substrate coating layers, and regarding 17, the current collector substrate coating comprises in one or more coating layer materials selected from the group consisting of graphene, amorphous carbon, activated carbon, carbon fiber, carbon nanotubes, metal oxides, electrical conductive oxides, carbides, metal powders, metal fibers, and conductive or non-conductive polymers, Kogan teaches the current collector can be covered by an additional layer to increase conductivity, to protect from corrosion, to improve mechanical, chemical or physical properties as required by the system.  The material of an additional layer can include zinc, tin, lead indium, bismuth, antimony, nickel, silver, or their alloys.  Said metal layer can be deposited by liquid metal pulverization [0032], and reads on Applicant’s metal powder.  Regardless, regarding the limitation “metal powders, metal fibers”, it is noted that various forms of metal coating would read on claim 17, unless particular microscopic structure of the coating claimed is significant.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the current collector of Kogan as the anode current collector of Adams for the benefit of forming a high surface area to attach to the zinc active material.  It is noted that forming the foam from any form of carbon known in the art to be used as an electrical conductor, such as graphene, amorphous carbon, activated carbon, carbon fiber, carbon nanotubes, would have been within the skill of an ordinary artisan.  

Regarding claim 1, a pretreated Zn layer 10 with one or more first coating layers 40, where in the Zn layer comprises a Zn film, Adams discloses Zn foil [0095].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to deposit either Zn foil or a film depending on the desired amount of Zn in the electrode.
Regarding claim 1, wherein the pretreated Zn layer is pretreated by one or more of polishing, grinding, sanding, etching, and cleaning and regarding claim 2, Adams does not disclose the pretreated Zn layer is pretreated by etching [0016].  Kogan teaches that a high surface area current collector is formed by electrochemical etching [0038].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to etch the Zn layer of Adams, as taught by Kogan, for the benefit of forming a Zn with high surface area for better adhesion between Zn and the protective layer.
Regarding claim 2, including by one or more of stirring, sonicating, and agitating in an acidic solution, and regarding claim 3, the acidic solution includes one or more of HCl, H2SO4, CH3COOH or HNO3 aqueous solutions with a concentration between 0.01 to 3 mol/L, they have been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  

Claims 9, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over) Adams (WO 2020/034035, using US 2021/0320295 for citation) in view of Kogan (US 2016/0204441) as applied to claim 1, further in view of Thurmond (US 9472833).
Regarding claim 9, Adams discloses the protective layer is a polymer glass or ceramic, but does not disclose the first coating layer and second coating layer includes an alloy with one or more other metals selected from the group consisting of Cu, Li, In, Sn, Al, Ga, Ge, Ni, Mn, Co, Nb, Cr, V, Ti, Zr, Ag, Au, Pd, Pt, Si, Fe, carbon and their alloys.  Thurmond teaches a zinc anode having a zinc-containing portion 202 may have a coating 204 on one of its surfaces. In some embodiments, the coating 204 can comprise a metal other than zinc. The coating 204 may comprise elemental nickel. For example, the coating 204 may consist essentially of elemental nickel. In certain embodiments, the coating 204 can comprise a nickel and one or more other metals. In some embodiments, the coating 204 can prevent or substantially prevent corrosion of the zinc by preventing and/or lowering unwanted anodic reactions from occurring. For example, the coating 204 can be configured to reduce anodic corrosion, over-potential for hydrogen evolution reactions, increase the barrier for activation energy in the overall battery reaction, and/or increase the battery cell surface area. In other words, in certain embodiments, the coating 204 can comprise nickel which functions as a catalyst. In some embodiments, a zinc-air battery can include a zinc-containing portion 202 consisting essentially of zinc metal sheet, such as a zinc foil, and a coating 204 consisting essentially of elemental nickel on one or more surfaces of the zinc metal sheet.  In some embodiments, the zinc-containing portion 202 and coating 204 comprise a nickel-metal zinc alloy. The nickel can be alloyed to the zinc to form a protective film layer (8:5-25). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the protective layer of Adams from a nickel-zinc alloy, as taught by Thurmond, for the benefit of protecting the Zn anode from unwanted anodic reactions.
Regarding claim 10, one or more of the alloy with one or more other metals is formed by one or more of wet mixing, dry mixing, chemical treatment, and heat treatment, it have been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  See MPEP 2113.

Response to Arguments
Arguments filed 10/12/2022 addressed below:
Applicant asserts claim 1 requires, in part, “a pretreated Zn layer with one or more first coating layers, where in the Zn layer comprises a Zn film.” The Office Action maps this to Adams at para 95.  That paragraph discusses a “zinc foil,” which is not the claimed Zinc film.
In response, absent recitation of thickness, it is noted that Adams’ foil reads on Applicant’s film.

Applicant asserts any “chemical etching” of Kogan is used to produce the collector and not to pretreat the already formed collector, as required by the claim. The claimed “pretreating” requires that the material already by formed so that it can be pretreated by the procedure.
In response, the limitation “pretreated” is met as long as the pretreatment occurs before the complete formation of the anode.

Applicant asserts claim 1 further requires, in part, “a pretreated current collector substrate with one or more substrate coating layers.” Neither Adams nor Kogan, however, disclose any substrate coating layers. The Office Action maps this element to Adams, but does not identify any specific disclosure in Adams for the claimed “substrate coating layers.” In fact, Adams does not disclose a coating layer on any substrate.
Regarding claim 1, one or more substrate coating layers, and regarding 17, the current collector substrate coating comprises in one or more coating layer materials selected from the group consisting of graphene, amorphous carbon, activated carbon, carbon fiber, carbon nanotubes, metal oxides, electrical conductive oxides, carbides, metal powders, metal fibers, and conductive or non-conductive polymers, Kogan teaches the current collector can be covered by an additional layer to increase conductivity, to protect from corrosion, to improve mechanical, chemical or physical properties as required by the system.  The material of an additional layer can include zinc, tin, lead indium, bismuth, antimony, nickel, silver, or their alloys.  Said metal layer can be deposited by liquid metal pulverization [0032], and reads on Applicant’s metal powder.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724